
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Carter introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to Standards of Performance for
		  New Stationary Sources and Emission Guidelines for Existing Sources: Commercial
		  and Industrial Solid Waste Incineration Units.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units
			 (published at 76 Federal Register 15704 (March 21, 2011)), and such rule shall
			 have no force or effect.
		
